


Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of January 23, 2014 by and between Ladder Capital Finance LLC, a
Delaware limited liability company (the “Company”), and Thomas M. Harney
(“Executive”).

 

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, dated as of March 16, 2010, as amended by that certain First
Amendment, dated as of January 10, 2013 (the “Prior Agreement”);

 

WHEREAS, reference is hereby made to (i) Ladder Capital Finance Holdings LLLP, a
Delaware limited liability limited partnership (“Holdings”) and (ii) Ladder
Capital Corp, a Delaware corporation (“LCC Corporation”);

 

WHEREAS, LCC Corporation is currently contemplating the completion of an initial
public offering of shares of its Class A Common Stock pursuant to a transaction
which would result in LCC Corporation becoming the general partner of, and the
owner of a significant limited partnership interest in, Holdings (such initial
public offering, the “Ladder IPO”);

 

WHEREAS, if the Ladder IPO is completed, then the date on which the Ladder IPO
closes and thereby is completed shall be referred to herein as the “IPO Date”;
and

 

WHEREAS, subject to Section 13 of this Agreement, the Company and Executive
desire to amend and restate the Prior Agreement in its entirety as set forth
herein.

 

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and other consideration, the receipt of which is hereby acknowledged,
the Company and Executive hereby agree as follows:

 

1.                                                              Position and
Employment.  The Company agrees to continue to employ Executive, and Executive
hereby agrees to continue employment with the Company, as the Company’s Head of
Merchant Banking and Capital Markets, upon the terms and conditions as set forth
in this Agreement for the Employment Period (as herein defined).

 

2.                                                              Reporting,
Duties, and Other Covenants.

 

(a)         Reporting.  Executive shall report to the Company’s Chief Executive
Officer (the “Chief Executive Officer”), President, or such other senior
executive as may be designated by (i) the Board of Directors of LCC Corporation
or, if the Company ceases to be indirectly controlled by LCC Corporation, then
the Board of Directors of the Company (in either case, the “Board”) and/or
(ii) the Chief Executive Officer.

 

(b)         Duties.  Executive shall serve the Company as Head of Merchant
Banking and Capital Markets and shall have the normal duties, responsibilities
and authority of a Head of Merchant Banking and Capital Markets, subject to the
power of the Chief Executive Officer,

 

1

--------------------------------------------------------------------------------


 

such person’s direct report (if other than the Chief Executive Officer) and the
Board to expand such duties, responsibilities and authority and to identify
specific decisions or actions that require consultation with, or the consent of,
the Chief Executive Officer, such direct report and/or the Board.  Such duties
shall initially include primary responsibility for raising debt and equity
capital for the Company, Holdings, LCC Corporation and their respective
subsidiaries, whether currently existing or hereafter acquired or formed
(collectively, the “Ladder Companies”) and or any investment vehicle sponsored
by a Ladder Company (a “Ladder Sponsored Investment Vehicle”); provided that
Executive acknowledges that the acceptance of any commitment for, or the
consummation of, or the entry by any Ladder Company into any agreement relating
to, any such debt and/or equity capital shall be subject to prior approval of
the Board.  Executive further acknowledges that his primary focus and
responsibility as an employee of the Company shall be raising debt and equity
capital for the Ladder Companies and any Ladder Sponsored Investment Vehicle as
described in the immediately preceding sentence, and that any potential project
or matter for which Executive may become involved for the benefit of the Ladder
Companies regarding acquisitions, dispositions or merchant banking services
shall at all times, except with the prior consent of the Chief Executive
Officer, be secondary to Executive’s responsibility for raising such debt and
equity capital.

 

(c)          Executive Covenants.

 

(i)                                     Executive acknowledges and agrees that
Executive will be subject to the policies and procedures of the Company, as may
be established, amended, or terminated from time to time, including those
generally applicable to senior management employees of the Company; provided
that in no event shall any failure by Executive to comply with any such policy
or procedure constitute a breach of this Section 2(c)(i) and give rise to
“Cause” under clause (C) of the definition thereof in Section 4(d)(i).

 

(ii)                                  Subject to Sections 2(d)(ii) and 3(f),
Executive shall devote Executive’s full business time and attention to the
business and affairs of the Ladder Companies.

 

(iii)                               The Company may apply for, obtain, and
maintain a key person life insurance policy in the name of Executive, the
beneficiary of which shall be the Company.  Executive shall submit to reasonable
physical examinations and answer reasonable questions as may be required in
connection with the application and, if obtained, the maintenance of, such
insurance policy.

 

(d)         Company Covenants.

 

(i)                                     The Company shall obtain and maintain
director’s and officer’s insurance for Executive (in such amounts as are
customary for executives of businesses of size and nature comparable to that of
the Company).  In the event any such insurance policy is terminated for any
reason, the Company shall give timely notice to Executive of such termination
and shall promptly obtain an appropriate replacement policy.  To the extent that
there is any gap in coverage of such insurance policy, the Company agrees to
defend, indemnify and hold Executive harmless, to the maximum extent permitted
by law, in accordance with the indemnification provisions set forth in Section 8
hereof.

 

2

--------------------------------------------------------------------------------


 

(ii)                                  During the Employment Period, Executive
may continue to engage in charitable activities so long as such charitable work
does not interfere with the fulfillment of Executive’s duties under this
Agreement.

 

3.                                                              Compensation.

 

(a)         Base Salary.  Executive’s base salary shall be in an amount set by
the Board, but under no circumstances will be less than $500,000 per annum (the
“Base Salary”), which Base Salary shall be payable in regular installments in
accordance with the Company’s general payroll practices and shall be subject to
customary withholding and other deductions required by law or authorized in
writing by Executive.

 

(b)         Annual Cash Bonus.  After each calendar year during the Employment
Period, Executive shall be eligible to receive a cash bonus (the “Year End
Bonus”) in accordance with the Company’s annual bonus plan, with the amount of
any such Year End Bonus to be as reasonably determined by the Board or the
Compensation Committee of the Board (the “Compensation Committee”), in each case
in consultation with the Chief Executive Officer; provided that, without in any
way limiting the discretion of any board of directors or compensation committee,
the Company acknowledges that the Chief Executive Officer and the board of
directors of LCC Corporation have previously agreed to a framework for
determining the portion (if any) of the targeted annual bonus pool that may be
paid to each member of the Company’s current senior management team, including
Executive (the “Annual Bonus Pool Framework”).  Executive acknowledges and
agrees that the Company has not guaranteed the payment of any Year End Bonus. 
Any Year End Bonus payable hereunder shall be paid in the calendar year
following the calendar year to which such performance bonus relates at the same
time annual performance bonuses are paid to other senior executives of the
Company but not later than February 28th of the calendar year immediately
following the calendar year to which such performance bonus relates.

 

(c)          Annual Equity Incentive Grant.  After each calendar year during the
Employment Period, Executive shall be eligible to receive a grant of Equity
Incentives (as defined below) with respect to such calendar year (an “Annual
Equity Incentive Grant”) in such amount, of such type and with such terms
(including with respect to vesting) as deemed appropriate by the Compensation
Committee or the Board, in each case in consultation with the Chief Executive
Officer; provided that, without in any way limiting the discretion of any board
of directors or compensation committee, the Company acknowledges that the Chief
Executive Officer and the board of directors of LCC Corporation have previously
agreed to a framework for determining the terms of an annual grant of Equity
Incentives to the Company’s current senior management team (including to
Executive) (the “Annual Equity Incentive Grant Framework”). Executive
acknowledges and agrees that nothing in this Section 3(c) shall result in
Executive having any right or entitlement to receive any Equity Incentive, as
the grant of any such Equity Incentive shall be subject to the approval of the
Compensation Committee or the Board, in each case in consultation with the Chief
Executive Officer.  For purposes of this Agreement, the term “Equity Incentives”
means any options, restricted stock, restricted stock units and/or other
comparable equity type incentive products as the Compensation Committee may
grant or award (based on factors deemed relevant by the Compensation Committee
or the Board, in each case in consultation with the Chief Executive Officer;
including, without

 

3

--------------------------------------------------------------------------------


 

limitation, the Ladder Companies’ financial performance relative to budget)
pursuant to the Omnibus Incentive Plan of LCC Corporation to be adopted by LCC
Corporation on or about the IPO Date (such Omnibus Incentive Plan as may be
amended from time to time, the “LCC Omnibus Incentive Plan”). In addition, in
the event Executive resigns for any reason from Executive’s position as an
employee of the Company pursuant to Section 4(a) hereof on a date that is on or
after the date five (5) years after the IPO Date and if as of the Employment
Termination Date (as herein defined) Executive’s years of service with the
Company plus Executive’s age equals at least 60, then (i) any unvested Equity
Incentives of Executive that vest solely based on time including, without
limitation, any of Executive’s applicable Annual Incentive Grants, shall vest
effective as of Executive’s Employment Termination Date and (ii) any unvested
Equity Incentives of Executive that vest based on performance will continue to
be outstanding from and after the Employment Termination Date (and will not be
forfeited on the Employment Termination Date), and will be eligible to vest
after the Employment Termination Date based on the particular performance
vesting criteria that is applicable to such unvested Equity Incentives.

 

(d)         Target Year End Bonus and Annual Equity Incentive Grant for 2014. 
Subject Sections 3(b) and 3(c) hereof as well as the Ladder Companies’ achieving
all applicable financial targets set forth in the Annual Bonus Pool Framework
and the Annual Equity Incentive Grant Framework, as applicable, Executive’s Year
End Bonus for calendar year 2014 is targeted to be $1,500,000 and Executive’s
Annual Equity Incentive Grant for calendar year 2014 is targeted to equal
$1,125,000, with 90% of such amount to be a grant of restricted stock, and the
remaining 10% of such amount to be a grant of options (with options being valued
for such purpose by the Compensation Committee, in consultation with the Chief
Executive Officer, using widely-accepted valuation methods in connection with
the grant by a public company of options to its employees).

 

(e)          Benefits.  Executive shall be entitled to participate in the
Company’s standard employee benefits programs for which employees of the Company
are generally eligible, including, without limitation, life, disability, group
medical and dental insurance benefits (collectively, the “Benefits”).  The
Company agrees that, solely to the extent permitted by the plans governing any
health insurance coverage that is a component of the Benefits, Executive shall
be entitled to designate his spouse and children as dependents for purposes of
such health insurance.  Executive recognizes that the Company reserves the right
to change its standard employee benefit programs from time to time.

 

(f)           Vacation/Holidays.  Executive shall be entitled to at least 27
days of paid vacation during each calendar year as well as holidays and sick
days each in accordance with the Company’s applicable policies in effect from
time to time.

 

(g)          Expenses.  The Company shall reimburse Executive for all customary
business expenses (including travel and entertainment) incurred by Executive in
the course of performing Executive’s duties under this Agreement, subject to the
Company’s policies in effect from time to time regarding expense reimbursement,
including with respect to the reporting and documentation of such expenses.

 

4

--------------------------------------------------------------------------------


 

(h)         Brian Harris as Chief Executive Officer.  So long as Brian Harris is
the Chief Executive Officer of any Ladder Company, then, except as otherwise may
be agreed by Brian Harris, the allocation of bonuses of the type described in
Section 2(b) hereof and the grant of Equity Incentives of the type described in
Section 2(c) hereof shall be established in accordance with the procedures and
guidelines described in Section 3 of Brian Harris’ Second Amended and Restated
Employment Agreement, dated on or about the date hereof, as in effect from time
to time (the “Harris Employment Agreement”).

 

4.                                                              Employment
Period.

 

(a)         Employment Period and Termination.  Executive’s employment with the
Company commenced on April 19, 2010 and shall continue until the date on which
Executive ceases to be an employee of the Company for any reason (the
“Employment Period”).  The Company may terminate Executive’s employment by the
Company at any time upon written notice to Executive, subject to the expiration
of any applicable cure periods set forth herein in the case of a termination for
Cause (as defined in Section 4(d)).  Executive may resign from Executive’s
employment by the Company at any time upon ninety days prior written notice to
the Company, unless such termination is for Good Reason (as defined in
Section 4(d)), in which case Executive may resign upon written notice to the
Company, subject to any applicable cure periods as set forth herein.  Upon the
date Executive ceases to be employed by the Company for any reason (such date,
the “Employment Termination Date”), the Employment Period shall be deemed to
have ended, and Executive shall be entitled to receive (i) Executive’s Base
Salary through the Employment Termination Date, subject to withholding and other
appropriate deductions, and (ii) reimbursement for expenses accrued during the
Employment Period in accordance with Section 3(g).

 

(b)                                 Severance.  If the Employment Period ends as
a result of either (A) Executive’s employment by the Company being terminated by
the Company without Cause (as defined in Section 4(d)) or (B) Executive
resigning from Executive’s employment by the Company for Good Reason (as defined
in Section 4(d)), then, subject to Section 4(c) hereof, the Company shall, in
addition to paying Executive any amounts due and payable pursuant to
Section 4(a), pay or provide Executive with the following, subject to the
provisions of Section 11 hereof:

 

(i)                                     an amount equal to the lesser of
(A) $1,000,000 and (B) the sum of (x) Executive’s annual Base Salary in effect
on the Employment Termination Date and (y) the average of the Year End Bonuses
(if any) paid to Executive for the two calendar years preceding the Employment
Termination Date, including any amounts deferred pursuant to a deferred bonus
program that the Company may have in effect (such lesser amount, the “Cash
Severance”) (provided that, notwithstanding the foregoing, if the Employment
Termination Date occurs prior to Executive having received a Year End Bonus for
calendar year 2014, then the Cash Severance shall be $1,000,000), with fifty
percent (50%) of the Cash Severance payable to Executive in a lump sum as soon
as reasonably practical after the date of which the General Release (as defined
in Section 4(c)) is signed and delivered by Executive and has become irrevocable
(the “General Release Effective Date”) and the remaining 50% of the Cash
Severance payable to Executive in twelve equal monthly installments commencing
as soon as reasonably

 

5

--------------------------------------------------------------------------------


 

practical after the General Release Effective Date; provided that if the
Employment Termination Date occurs during the 365 day period commencing on the
occurrence of a Change in Control (as defined in the LCC Omnibus Incentive Plan)
or if, as of the date of the Employment Termination Date, LCC Corporation has
previously entered into a definitive binding agreement with a buyer that would
result in a Change in Control and such definitive binding agreement remains in
effect, then the Cash Severance shall be paid to Executive in a lump sum as soon
as reasonably practical after the General Release Effective Date, further
provided that such lump sum payment does not result in a violation of Code
Section 409A; and further provided that to the extent that the payment of any
Cash Severance constitutes “nonqualified deferred compensation” for purposes of
Code Section 409A, any such payment scheduled to occur during the first sixty
(60) days following the Employment Termination Date shall not be paid until the
first regularly scheduled pay period following the sixtieth (60th) day following
the Employment Termination Date and shall include payment of any amount that was
otherwise scheduled to be paid prior thereto and provided further that if the
Employment Termination Date occurs after Executive having received a Year End
Bonus for calendar year 2014 and prior to Executive having received a Year End
Bonus for calendar year 2015, the reference to “the average of the Year End
Bonuses (if any) paid to Executive for the two calendar years preceding the
Employment Termination Date, including any amounts deferred pursuant to a
deferred bonus program that the Company may have in effect” as contemplated in
subclause (B)(y) above shall be replaced with “the greater of (X) Executive’s
Year End Bonus for calendar year 2014, including any amounts deferred pursuant
to a deferred bonus program that the Company may have in effect, and
(Y) Executive’s target Year End Bonus for calendar year 2015 (with such target
Year End Bonus being as determined by the Compensation Committee, in
consultation with the Chief Executive Officer)”; and

 

(ii)                                  a pro-rata portion (determined by
multiplying the amount of Executive’s target Year End Bonus for the year in
which the Employment Termination Date occurs by a fraction, the numerator of
which is the number of days that Executive is employed by the Company during the
calendar year in which the Employment Termination Date occurs and the
denominator of which is 365) of Executive’s target Year End Bonus for the
calendar year (with such target Year End Bonus being, except as otherwise
expressly specified in Section 3(d) hereof, as reasonably determined by the
Compensation Committee, in consultation with the Chief Executive Officer, based
on the Ladder Companies’ performance as of the Employment Termination Date
relative to the hurdles set) in which the Employment Termination Date occurs
payable at the same time performance bonuses for such calendar year are paid to
other senior executives of the Company; provided that, notwithstanding the
foregoing, in no event will any such pro-rata Year End Bonus determined pursuant
to this clause (ii) exceed an amount equal to $1,000,000 minus the amount of
Cash Severance; and if the amount of Cash Severance is equal to $1,000,000 then
no pro rata Year End Bonus will be payable pursuant to this clause (ii); and

 

(iii)                               subject to (A) Executive’s timely election
of continuation coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), and (B) Executive’s continued copayment of
premiums at the same level

 

6

--------------------------------------------------------------------------------


 

and cost to Executive as if Executive were an employee of the Company
(excluding, for purposes of calculating cost, an employee’s ability to pay
premiums with pre-tax dollars), continued participation in the Company’s group
health plan (to the extent permitted under applicable law and the terms of such
plan) which covers Executive (and Executive’s eligible dependents) during the
Health Care Reimbursement Period (defined below), provided that Executive is
eligible and remains eligible for COBRA coverage.  The Company shall until the
conclusion of the Health Care Cost Reimbursement Period (as defined below)
reimburse Executive for COBRA premiums, subject to the Company determining that
reimbursement of such premiums would not reasonably be expected to result in the
imposition of any excise taxes on the Company for any failure to comply with the
nondiscrimination requirements of the Patient Protection and Affordable Care Act
of 2010, as amended, in each case, subject to withholding and other appropriate
deductions.  As used herein, “Health Care Cost Reimbursement Period” shall mean
the period commencing on the date Executive ceases to be employed by the Company
and ending on the earliest to occur of (x) the date three months after the
Employment Termination Date (or six months after the Employment Termination Date
if the Company has made a Non-Competition Extension Election (as defined in
Section 9(a)), (y) the date on which the Company can no longer provide Executive
with COBRA benefits under applicable law and (z) the date on which Executive
becomes eligible for health care coverage under the plan of a subsequent
employer.

 

(c)          Payments.  Except as expressly provided in Section 4(a) and 4(b),
upon the Employment Termination Date (i) all of Executive’s rights to Base
Salary and Benefits (except as mandated by applicable law) hereunder (if any)
shall cease and (ii) no other severance, compensation, or retirement benefits
shall be payable by the Ladder Companies to Executive other than the Elective
Severance Payment (as defined in Section 9(a)) if the Company has made a
Non-Competition Extension Election (as defined in Section 9(a)). 
Notwithstanding anything to the contrary contained herein but except as required
by applicable law, Executive shall not be entitled to receive any payments,
benefits, or other compensation under Section 4(b) and/or Section 9(a) (in the
latter case, if the Company has made a Non-Competition Extension Election)
unless and until Executive has executed and delivered to the Company and not
revoked the general release in the form of Exhibit A attached hereto (the
“General Release”) and such General Release has become effective within sixty
(60) days following the Employment Termination Date.

 

(d)         Definitions.

 

(i)                                     For purposes of this Agreement, “Cause”
shall mean: (A) Executive’s willful and material violation of the Company’s
written policies and/or procedures where such policies and/or procedures (1) are
reasonable, legal, and ethical and (2) have been made available to Executive in
writing, and in any such case, following (x) delivery by the Board to Executive
of a written notice which specifically identifies the manner in which the Board
believes that Executive has willfully and materially violated such written
policies and/or procedures and (y) if such violation is capable of cure, the
failure of Executive to cure such violation within the thirty-day period
following the delivery of such notice; (B) Executive’s engagement in willful
misconduct materially injurious to the financial condition of the Company;
(C) Executive’s material breach of any provision of

 

7

--------------------------------------------------------------------------------


 

this Agreement and Executive’s failure to cure such breach (if such breach is
capable of cure) within thirty days following delivery by the Board to Executive
of a written notice which specifically identifies the provision in this
Agreement which the Board believes Executive has materially breached and the
specific conduct constituting such material breach; (D) Executive’s engagement
in theft, embezzlement, fraud, or material misappropriation of any of the
Company’s property; or (E) Executive’s conviction by a court of competent
jurisdiction of (or Executive’s plea of guilty or nolo contendere to) a felony
involving dishonesty or moral turpitude (excluding any motoring offense for
which a non-custodial sentence is received and excluding any conviction for
“driving under the influence” or “driving while intoxicated”).

 

(ii)                                  For purposes of this Agreement, “Good
Reason” shall mean: (A) without Executive’s express written consent, (1) the
Board’s assignment to Executive of any duties materially inconsistent with
Executive’s positions, duties, responsibilities, or status with the Company or
with the duties or responsibilities of a Head of Merchant Banking and Capital
Markets of a company of the nature and size of the Company, (2) any material
diminution in Executive’s positions, duties, responsibilities, or status with
the Company, (3) in the event that Brian Harris is no longer employed by the
Company, any change in reporting duties such that Executive no longer reports to
the Chief Executive Officer, President, or the Board (or any other officer or
position to which Executive reported while Mr. Harris was employed by the
Company), (4) a change in Executive’s title or office or (5) any removal of
Executive from or any failure to re-elect Executive to any such position, except
where such removal is in connection with the termination of Executive’s
employment by the Company for Cause, as a result of Executive’s death or
disability, or as a result of Executive’s resignation other than for Good
Reason, and, in any such case, the Board’s failure to cure such assignment,
diminution, change, removal, or failure (if such assignment, diminution, change,
removal, or failure is capable of cure) within thirty days following delivery by
Executive to the Board of a written notice which specifically identifies such
assignment, diminution, change, removal, or failure; (B) without Executive’s
prior written consent, the relocation of Executive’s office to a location
outside of New York, New York other than for travel in the course of Executive’s
duties; (C) without Executive’s prior written consent, any reduction of
Executive’s Base Salary or any material reduction in the Benefits taken as a
whole or any material breach by the Company of this Agreement, and, in any such
case, the Board’s failure to cure such reduction or breach (if such reduction or
breach is capable of cure) within thirty days following delivery by Executive to
the Board of a written notice which specifically identifies such reduction or
breach; or (D) in the event that Brian Harris is no longer employed by the
Company, any material reduction thereafter in Executive’s targeted Year End
Bonus and Annual Equity Incentive Grant, taken as a whole.

 

5.                                                              Confidential
Information.  Executive acknowledges that the non-public information and data
obtained by Executive while employed by any Ladder Company concerning the
business or affairs of the Ladder Companies and their affiliates (“Confidential
Information”) are the property of the Ladder Companies.  Therefore, except as
may be otherwise required by law or legal process, Executive agrees that, during
the Employment Period and at all times thereafter, Executive shall not disclose
to any unauthorized person or use for Executive’s own purposes any Confidential
Information without the prior written consent of the Board other

 

8

--------------------------------------------------------------------------------


 

than in a good faith effort during the Employment Period to promote the
interests of the Ladder Companies.  Executive shall deliver to the Company at
the termination of the Employment Period, or at any other time the Company may
request, all memoranda, notes, plans, records, reports, computer files and
related back-ups, printouts, software, and other documents and data (and copies
thereof) relating to the Confidential Information, Work Product (as defined in
Section 6), or the business of any Ladder Company which Executive may then
possess or have under Executive’s control.  Notwithstanding anything to the
contrary in this Section 5, (i) Confidential Information shall not include:
(A) information to the extent that it is or becomes generally available to the
public (other than as a result of a disclosure by Executive) and (B) information
to the extent that it is disclosed to Executive by a party or person that is not
under any obligation to keep such information confidential; and (ii) if
Executive is required to disclose or discuss Confidential Information by order
of a court of competent jurisdiction, Executive may disclose such Confidential
Information (provided that in such case, Executive shall promptly inform the
Company of such order and shall only disclose Confidential Information to the
extent necessary to comply with any such court order).

 

6.                                                              Inventions and
Patents.  Executive acknowledges that all inventions, innovations, improvements,
enhancements, modifications, developments, methods, designs, analyses, drawings,
reports, and all similar or related information (whether or not patentable)
which relate to any Ladder Company’s actual or anticipated business, research,
and development or existing or future products or services and which are
conceived, developed, or made by Executive while employed by any Ladder Company
(collectively, “Work Product”) belong to the applicable Ladder Company.  Any
copyrightable work falling within the definition of Work Product shall be deemed
a “work made for hire” as such term is defined in 17 U.S.C. Section 101, and
ownership of all right, title, and interest herein shall vest in the applicable
Ladder Company.  To the extent that any Work Product is not deemed to be a “work
made for hire” under applicable law or all right, title, and interest in and to
such Work Product has not automatically vested in the applicable Ladder Company,
Executive hereby irrevocably assigns, transfers and conveys, to the full extent
permitted by applicable law, all right, title and interest in and to the Work
Product on a worldwide basis to the applicable Ladder Company, without further
consideration.  Executive shall perform all actions reasonably requested by the
Company to establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorney, and other instruments). 
Notwithstanding the foregoing, (i) no Ladder Company shall have any right,
title, or interest in any work product or copyrightable work developed by
Executive outside of work hours and without the use of any of Ladder Company’s
resources or facilities that does not relate to the business of any Ladder
Company and does not result from any work performed by Executive for any Ladder
Company and (ii) Work Product shall not include business methods, contract
structures, document forms and similar information developed or made by
Executive prior to Executive’s employment by any Ladder Company (collectively,
to the extent used during the Employment Period by any Ladder Company, “Prior
Works”), even if Executive uses such methods, structures, forms or information
in the course of Executive’s employment with any Ladder Company.  Executive
hereby grants the Ladder Companies a perpetual, irrevocable, non-exclusive,
royalty-free, worldwide, assignable, sublicensable license under all rights in
any Prior Works for all purposes in connection with the Ladder Companies’
current and future businesses.

 

9

--------------------------------------------------------------------------------


 

7.                                                              Cooperation with
Investigation.  During the Employment Period and thereafter, Executive shall
cooperate with the applicable Ladder Company in any internal investigation or
administrative, regulatory, or judicial proceeding as reasonably requested by
the Company (including, without limitation, Executive’s being available to the
Company upon reasonable notice for interviews and factual investigations,
appearing at the Company’s request to give testimony without requiring service
of a subpoena or other legal process, volunteering to the Company all pertinent
information, and turning over to the Company all relevant documents which are or
may come into Executive’s possession, all at times and on schedules that are
reasonably consistent with Executive’s other permitted activities and
commitments if Executive is then employed by the Company) (any such cooperation
requested by the Company, collectively, “Investigation Assistance”); provided
that Executive’s receipt of any severance payments otherwise payable to
Executive pursuant to the terms of this Agreement is not contingent on Executive
providing such Investigation Assistance.  Such Investigation Assistance will be
(i) without additional compensation (if Executive is then employed by the
Company) or (ii) for reasonable compensation along with reimbursement for all
out-of-pocket costs and expenses incurred in connection therewith (if Executive
is not then employed by the Company), provided that after the expiration or
termination of the Employment Period, Executive shall not be required to spend
more than three (3) business days each calendar year (the “Cooperation Period”)
providing Investigation Assistance.  For the avoidance of doubt, the foregoing
provisions of this Section 7 shall not apply to testimony or other cooperation
that Executive is compelled to provide by third party subpoena, court order, or
the request of any governmental authority.

 

8.                                                             
Indemnification.  The Company agrees to defend, indemnify and hold Executive and
Executive’s heirs and representatives harmless, to the maximum extent permitted
by law, against any and all damages, costs, liabilities, losses, and
out-of-pocket expenses (including actual attorneys’ fees) as a result of any
claim or proceeding (whether civil, criminal, administrative, or investigative),
or any threatened claim or proceeding (whether civil, criminal, administrative,
or investigative), against Executive that arises out of or relates to
Executive’s lawful service as an officer, director, or employee, as the case may
be, of the Company, or Executive’s service in any such capacity or similar
capacity with any Ladder Company or other entity at the request of the Company,
and to promptly advance to Executive or Executive’s heirs or representatives
such expenses upon written request with appropriate documentation of such
expense and receipt of an undertaking by Executive or on Executive’s behalf to
repay such amount if it shall ultimately be determined in a final,
non-appealable judgment from a court of competent jurisdiction that Executive is
not entitled to be indemnified by the Company.  If Executive has any knowledge
of any actual or threatened action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, as to which Executive may request
indemnity under this provision, Executive shall give the Company prompt written
notice thereof; provided that the failure to give such notice shall not affect
Executive’s right to indemnification.  The Company shall be entitled to assume
the defense of any such proceeding, and Executive shall use reasonable efforts
to cooperate with such defense.  To the extent that Executive in good faith
determines that there is an actual or potential conflict of interest between the
Company and Executive in connection with the defense of a proceeding, Executive
shall so notify the Company and shall be entitled to separate representation at
the Company’s expense by counsel selected by Executive (provided that the
Company may reasonably object to the selection of counsel within ten business
days after notification thereof), which counsel shall cooperate, and coordinate
the

 

10

--------------------------------------------------------------------------------

 

defense, with the Company’s counsel and minimize the expense of such separate
representation to the extent consistent with Executive’s separate defense.  The
Company shall not be liable for any settlement of any proceeding effected
without its prior written consent but shall not unreasonably withhold such
consent.

 

9.                                                              Non-Solicitation
and Non-Competition.

 

(a)         In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that in the course of Executive’s employment
with the Company Executive has and will continue to become familiar with the
Ladder Companies’ trade secrets and with other Confidential Information
concerning the Ladder Companies and that Executive’s services shall be of
special, unique, and extraordinary value to the Ladder Companies.  Therefore,
Executive agrees that during the Restrictive Period (as defined below),
Executive shall not for any reason whatsoever, directly or indirectly, for
Executive or on behalf of or in conjunction with any other person, persons,
company, partnership, corporation, business, or other entity of whatever nature
(i) engage in any respect, whether as an officer, director, employee,
independent contractor, advisor, sales representative, consultant, shareholder,
owner, partner, manager, or in any other capacity, in the business of any Ladder
Company as of the date Executive is no longer employed by the Company (the
“Non-Competition Obligation”) or (ii) solicit, hire, retain as an employee or
independent contractor, or interfere with any Ladder Company’s relationship with
any employee, investor, or customer of any Ladder Company (or any person who was
an employee, investor, or customer of any Ladder Company within the past twelve
months) (the “Non-Solicitation Obligation”).  Notwithstanding the foregoing, the
ownership by Executive of less than 5% of any class of publicly traded equity
securities of any corporation, will not be deemed to be a breach of this Section
9(a).  For purposes of this Agreement, “Restrictive Period” shall mean the
following:

 

(A)                               with respect to the Non-Competition
Obligation, the Restrictive Period shall be the Employment Period and the period
commencing on the Employment Termination Date and ending 90 days thereafter; and

 

(B)                               with respect to the Non-Solicitation
Obligation, the Restrictive Period shall be the Employment Period and the period
commencing on the Employment Termination Date and ending 365 days thereafter;

 

provided, however, that the Company may elect in its sole discretion (with the
approval of the Board, after consultation with Brian Harris so long as Brian
Harris is then the Company’s Chief Executive Officer) (a “Non-Competition
Extension Election”) to pay to Executive Executive’s Base Salary as of the
Employment Termination Date during the 90 period commencing on the date 90 days
after the Employment Termination Date (“Elective Severance Payment”) and, in
such case, extend the Restrictive Period with respect to the Non-Competition
Obligation for an additional 90 day period of time such that the Restricted
Period with respect to the Non-Competition Obligation will be the Employment
Period and the period commencing on the Employment Termination Date and ending
180 days thereafter.  In order for the Company to make such a Non-Competition
Extension Election, the Company must provide written notice to

 

11

--------------------------------------------------------------------------------


 

Executive of such Non-Competition Extension Election by no later than ten (10)
business days after the Employment Termination Date.  Any such Elective
Severance Payment shall be payable to Executive in three equal monthly
installments during the three month period commencing on the date 90 days after
Employment Termination Date, and shall, in all cases, be subject to the General
Release Effective Date having previously occurred.

 

(b)         If, at the time of enforcement of this Section 9, a court shall hold
that the duration or scope restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration or
scope reasonable under such circumstances shall be substituted for the stated
duration or scope and that the court shall be allowed to revise the restrictions
contained herein to cover the maximum period and scope permitted by law

 

(c)          Each of Executive and the Company acknowledges and agrees that the
Company will suffer irreparable harm from a breach by Executive of any of the
covenants or agreements contained in Section 5 or this Section 9.  Executive
further acknowledges that the restrictive covenants set forth in this Section
are of a special, unique, and extraordinary character, the loss of which cannot
be adequately compensated by monetary damages.  Executive agrees that the terms
and provisions of this Section 9 are fair and reasonable and are reasonably
required for the protection of the Company in whose favor such restrictions
operate.  Executive acknowledges that, but for Executive’s agreements to be
bound by the restrictive covenants set forth in Section 5 and this Section 9,
the Company would not have entered into this Agreement.  In the event of an
alleged or threatened breach by Executive of any of the provisions of Section 5
or this Section 9, the Company or its successors or assigns may, in addition to
all other rights and remedies existing in its or their favor, apply to any court
of competent jurisdiction for specific performance and/or injunctive or other
equitable relief in order to enforce or prevent any violations of the provisions
hereof (including, without limitation, the extension of the Restrictive Period
by a period equal to the duration of the violation of this Section 9).

 

(d)         The refusal or failure of the Company to enforce any of the
restrictive covenants set forth in Section 5 or this Section 9 against
Executive, for any reason, shall not constitute an act of precedent or a defense
to the enforcement by the Company of the restrictive covenants set forth herein,
nor shall it give rise to any claim or cause of action by Executive against the
Company.  If any action should have to be brought by the Company against
Executive to enforce the restrictive covenants set forth in Section 5 or this
Section 9, the Company is entitled to seek preliminary and permanent injunctive
relief restraining Executive from violating any of such restrictive covenants
and shall be entitled to seek all other legal and equitable remedies provided
under New York law.  Executive expressly acknowledges that the restrictive
covenants set forth in Section 5 or this Section 9 apply to any successor or
assign of the Company as a direct third-party beneficiary and that such
restrictive covenants are expressly intended for the benefit of such successor
or assign.

 

10.                                                       Miscellaneous.

 

(a)         Notices.  All notices, demands, or other communications to be given
or delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, two
business days after being mailed by certified or registered mail, return receipt
requested and postage prepaid, or one business day

 

12

--------------------------------------------------------------------------------


 

after being sent via a nationally recognized overnight courier.  Such notices,
demands, and other communications will be sent to the addresses indicated below:

 

To the Company:

 

Ladder Capital Finance LLC
345 Park Avenue, 8th Floor
New York, NY 10154
Attention:  Board of Directors

 

with a copy (which shall not constitute notice to the Company) to:

 

Pamela McCormack
General Counsel & Co-Head of Securitization
Ladder Capital Finance LLC
345 Park Avenue, 8th Floor
New York, NY 10154

 

                                            and

 

Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention:                                     Brian Raftery, Esq.

 

To Executive:

 

Thomas M. Harney
18 Commerce Street
New York, NY 10014

 

with a copy (which shall not constitute notice to Executive) to:

 

Willkie Farr & Gallagher

787 Seventh Avenue

New York, NY 10019-6099

Attention:                                         Eugene A. Pinover

 

or such other addresses or to the attention of such other persons as the
recipient party shall have specified by prior written notice to the sending
party.

 

(b)         Remedies.  In addition and supplementary to other rights and
remedies existing in the Company’s or Executive’s favor, the Company or
Executive may apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce or
prevent any violations of the provisions hereof.

 

(c)          Choice of Law.  All issues and questions concerning the
construction, validity, enforcement, and interpretation of this Agreement shall
be governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to any choice of law or

 

13

--------------------------------------------------------------------------------


 

conflict of law rules or provisions that could cause the applications of the
laws of any jurisdiction other than the State of New York.

 

(d)         Representation by Executive.  Executive represents and warrants to
the Company that Executive is not a party to any agreement containing a
noncompetition provision or other restriction with respect to (i) the nature of
any services or business which Executive is entitled to perform or conduct for
the Company (or any other Ladder Company) under this Agreement, or (ii) the
disclosure or use of any information which directly or indirectly relates to the
nature of the business of any Ladder Company or the services to be rendered by
Executive under this Agreement.

 

(e)          Complete Agreement.  This Agreement shall embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements, or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any
way.  Subject to Section 13 of this Agreement, this Agreement amends and
restates the Prior Agreement in its entirety.

 

(f)           Successor and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company and
their respective successors, heirs and assigns.

 

(g)          Amendment.  Other than otherwise expressly provided herein, this
Agreement may be amended, and any provision hereof may be waived, at any time by
written agreement between the Company (with the approval of the Board) and
Executive.

 

(h)         Counterparts; Facsimile Signature.  This Agreement may be executed
in one or more counterparts, all of which together shall constitute but one
agreement.  Any party may execute this Agreement by facsimile or scanned page
signature and the other parties shall be entitled to rely upon such facsimile or
scanned page signature as conclusive evidence that this Agreement has been duly
executed by such party.

 

(i)             No Waiver.  No failure or delay on the part of the Company or
Executive in enforcing or exercising any right or remedy hereunder shall operate
as a waiver thereof.

 

(j)            Severability.  If any provision or clause of this Agreement, or
portion thereof shall be held by any court or other tribunal of competent
jurisdiction to be illegal, invalid, or unenforceable in such jurisdiction, the
remainder of such provision shall not be thereby affected and shall be given
full effect, without regard to the invalid portion.

 

(k)         No Strict Construction; Descriptive Headings.  The language used in
this Agreement shall be deemed to be the language chosen by the parties hereto
to express their mutual intent, and no rule of strict construction shall be
applied against any party.  The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

 

(l)             Withholding.  The Company shall be entitled to deduct and
withhold from any amounts owing from the Company or any of its subsidiaries to
Executive under this Agreement, any United States federal, state, or local or
non-United States withholding taxes, excise taxes, or

 

14

--------------------------------------------------------------------------------


 

employment taxes imposed with respect to Executive’s compensation or other
payments from the Company or any of its subsidiaries under this Agreement.

 

11.                               Code Sections 409A and 457A.

 

(a)                                 The intent of the parties is that payments
and benefits under this Agreement comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations and guidance
promulgated thereunder or an exemption thereunder and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  The parties further intend that all payments and benefits
under this Agreement be exempt from Section 457A of the Code.  In no event
whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on Executive by Sections 409A or 457A of the Code or
damages for failing to comply with Sections 409A or 457A of the Code.

 

(b)                                 A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” Notwithstanding
any other payment schedule provided herein to the contrary, if Executive is
deemed on the date of termination to be a “specified employee” within the
meaning of that term under Code Section 409A(a)(2)(B), then, with regard to any
payment that is considered deferred compensation under Code Section 409A payable
on account of a “separation from service” such payment shall be made on the date
which is the earlier of (A) the expiration of the six (6)-month period measured
from the date of such “separation from service” of Executive, and (B) the date
of Executive’s death (the “Delay Period”) to the extent required under Code
Section 409A.  Upon the expiration of the Delay Period, all payments delayed
pursuant to this Section (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid to
Executive in a lump sum, and all remaining payments due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.

 

(c)                                  To the extent reimbursements or other
in-kind benefits under this Agreement constitute “non-qualified deferred
compensation” for purposes of Code Section 409A, all such expenses or other
reimbursements under this Agreement shall be made on or prior to the last day of
the taxable year following the taxable year in which such expenses were incurred
by Executive, (ii) any right to such reimbursement or in kind benefits is not
subject to liquidation or exchange for another benefit, and (iii) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

 

(d)         For purposes of Code Section 409A, Executive’s right to receive any
installment payment pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days

 

15

--------------------------------------------------------------------------------


 

following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.
Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Code Section 409A be subject to offset,
counterclaim or recoupment by any other amount payable to Executive unless
otherwise permitted by Code Section 409A.  To the extent that any payment of
base salary or other compensation is to be paid for a specified continuing
period of time beyond the date of Executive’s termination of employment in
accordance with the Company’s payroll practices (or other similar term), the
payments of such base salary or other compensation shall be made upon such
schedule as in effect upon the date of termination, but no less frequently than
monthly.

 

12.                               Effect of Termination of the Employment
Period.  Other than Sections 4 through 11 and this Section 12 and Section 13,
which shall survive indefinitely, upon termination of the Employment Period,
this Agreement shall no longer have any force or effect.

 

13.                               Effectiveness of this Agreement. 
Notwithstanding anything contained in this Agreement to the contrary:

 

(a)         this Section 13 is effective as of the date of this Agreement
(notwithstanding that, as of the date of this Agreement the IPO Date has not
occurred) and may not be revoked or rescinded by either party hereto without the
prior written consent of the other party hereto;

 

(b)         the amendment and restatement of the Prior Agreement pursuant to
this Agreement will become effective only on the IPO Date, and such
effectiveness on the IPO Date will occur only if (i) the IPO Date occurs prior
to April 30, 2014 (the “Expiration Date”) and (ii) Executive continues to be an
employee of the Company as of the IPO Date;

 

(c)          if, as of any date prior to first to occur of the Expiration Date
and the IPO Date, Executive ceases to be an employee of the Company for any
reason, then, effective as of the date of such cessation of employment, this
Agreement will be null and void (with neither the Company nor Executive having
any rights or obligations with respect to this Agreement) and the Prior
Agreement will remain in full force and effect; and

 

(d)         if, as of the Expiration Date, the IPO Date has not previously
occurred and Executive continues to be an employee of the Company, then,
effective as of the Expiration Date, this Agreement will be null and void (with
neither the Company nor Executive having any rights or obligations with respect
to this Agreement) and the Prior Agreement will remain in full force and effect.

 

*     *     *     *

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Employment Agreement as of the date first written above.

 

 

 

 

 

LADDER CAPITAL FINANCE LLC

 

 

 

 

 

 

 

By:

/s/ Brian Harris

 

 

Name:  Brian Harris

 

 

Title:  Chief Executive Officer

 

 

 

 

 

 

 

/s/ Thomas M. Harney

 

THOMAS M. HARNEY

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

General Release

 

I, Thomas M. Harney, in consideration of and subject to the performance by
Ladder Capital Finance LLC, a Delaware limited liability company (the
“Company”), of its obligations, promises and covenants under the Amended and
Restated Employment Agreement, dated as of January 23, 2014 (the “Employment
Agreement”) and under this General Release, do hereby release and forever
discharge as of the date hereof the Company and its affiliates and all present
and former directors, officers, agents, representatives, employees, successors
and assigns of the Company and its affiliates and the Company’s direct or
indirect owners (collectively, the “Released Parties”) to the extent provided
below.

 

1.                                      I understand that any payments or
benefits paid or granted to me under Section 4(b) of the Employment Agreement
(and the Elective Severance Payment (as defined in the Employment Agreement) if
the Company has made a Non-Competition Extension Election (as defined in the
Employment Agreement)) represent, in part, consideration for signing this
General Release.  I understand and agree that I will not receive the payments
and benefits specified in Section 4(b) of the Employment Agreement (or the
Elective Severance Payment if the Company has made a Non-Competition Extension
Election) unless I execute this General Release and do not revoke this General
Release within the time period permitted hereafter or breach any provision of
this General Release.  In addition to the payments the Company is required to
make to me pursuant to Section 4(a) of the Employment Agreement, if I timely
accept and do not revoke this General Release the Company shall be obligated to
provide the payments and benefits under and in accordance with the terms of
Sections 4(b)  and 9(a) of the Employment Agreement; provided, however, the
Company shall only be obligated to provide the Elective Severance Payment if the
Company, in its sole discretion, has properly and timely made a Non-Competition
Extension Election pursuant to Section 9(a) of the Employment Agreement.  I also
acknowledge and represent that I have received all payments and benefits that I
am entitled to receive by virtue of any employment with the Company through the
effective date of my separation.

 

2.                                      Except as provided in paragraphs 4 and 5
below and except for the provisions of my Employment Agreement which expressly
survive the termination of my employment with the Company and only to the extent
permitted by law, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, which arise
out of or are connected with my employment with, or my separation or termination
from, the Company (including, but

 

A-1

--------------------------------------------------------------------------------


 

not limited to, any allegation, claim or violation, arising under: Title VII of
the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

 

3.                                      I represent that I have made no
assignment or transfer of any right, Claim, or other matter covered by paragraph
2 above.

 

4.                                      The parties hereto agree that this
General Release does not waive or release: (a) any rights or claims that I (or
my heirs, executors, administrators and assigns) have or may have under the Age
Discrimination in Employment Act of 1967 which arise after the date I execute
this General Release, (b) any rights or claims that I (or my heirs, executors,
administrators and assigns) have or may have based on any event, conduct,
statement, act or omission occurring after the date I execute this General
Release; (c) any rights or claims that I (or my heirs, executors, administrator
and assigns) have or may have arising under, or otherwise to enforce, this
General Release and/or the Company’s obligations under Sections 4(a), 4(b) and
9(a) of the Employment Agreement; (d) any rights to or claims for defense,
indemnification, and to be held harmless by the Company pursuant to and in
accordance with the terms and conditions of Section 8 of the Employment
Agreement; and (e) any rights or claims that I (or my heirs, executors,
administrators and assigns) have or may have under that certain [NOTE:  DESCRIBE
ANY AND ALL AGREEMENTS THEN IN EFFECT WITH RESPECT TO EXECUTIVE’S OR EXECUTIVE’S
AFFILIATE’S OWNERSHIP OF EQUITY (OR OPTIONS FOR EQUITY) OF HOLDINGS OR LCC
CORPORATION.]  I acknowledge and agree that my separation from employment with
the Company in compliance with the terms of the Employment Agreement and this
General Release shall not serve as the basis for any Claim (including, without
limitation, any Claim under the Age Discrimination in Employment Act of 1967).

 

5.                                      In signing this General Release, I
acknowledge and intend that it shall be effective as a bar to each and every one
of the Claims hereinabove mentioned or implied to the extent permitted by laws. 
I expressly consent that this General Release shall be given full force and
effect according to each and all of its terms and provisions, including those
relating to unknown, unsuspected and unanticipated Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied.  I acknowledge
and agree that this waiver is an essential and

 

A-2

--------------------------------------------------------------------------------


 

material term of this General Release and that without such waiver the Company
would not have agreed to the terms of the Employment Agreement.  I further agree
that in the event I should bring a Claim seeking damages against the Company or
any of its affiliates, or in the event I should seek to recover against the
Company or any of its affiliates in any Claim brought by a governmental agency
on my behalf, this General Release shall serve as a complete defense to such
Claims to the extent permitted by applicable law.  Notwithstanding the
foregoing, I further acknowledge that I am not waiving and am not being required
to waive any right that cannot be waived by law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding.  I further agree that, after reasonable inquiry,
I am not aware of any pending charge, complaint or facts that could reasonably
be expected to give rise to any claim of the type described in paragraph 2 as of
the date I execute this General Release; and, except as set forth on Schedule 5
to this General Release, the Company agrees, that after reasonable inquiry, that
it is not aware of any pending charge, complaint or fact that could reasonably
be expected to give rise to any claim against Thomas M. Harney, as of the date
the Company executes this General Release.

 

6.                                      I agree that neither this General
Release, nor the furnishing of the consideration for this General Release, shall
be deemed or construed at any time to be an admission by the Company, any
Released Party or myself of any improper or unlawful conduct.

 

7.                                      I agree that I will forfeit all amounts
payable by the Company pursuant to the Employment Agreement if I challenge the
validity of this General Release.  I also agree that if I violate this General
Release by suing the Company or the other Released Parties with regard to any of
the Claims released herein, I will pay all costs and expenses of defending
against the suit incurred by the Released Parties, including reasonable
attorneys’ fees, and return all payments received by me pursuant to the
Employment Agreement.  Notwithstanding the foregoing, this paragraph 7 shall be
subject to the requirements of any applicable law and shall not apply to any
challenge by me or any Release to the validity of this General Release under the
Older Workers Benefit Protection Act or to any suit or Claim brought under the
Age Discrimination in Employment Act.

 

8.                                      I agree that this General Release is
confidential and agree not to disclose any information regarding the terms of
this General Release, except to my immediate family and any tax, accounting,
legal or other counsel I have consulted or hereafter may consult regarding the
meaning or effect hereof, in connection with the preparation of my tax returns,
or as required by law, and I will instruct each of the foregoing not to disclose
the same to anyone.  Notwithstanding anything herein to the contrary, each of
the parties hereto (and each affiliate and person acting on behalf of any such
party) agree that each party hereto (and each employee, representative, and
other agent of such party) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of this transaction
contemplated in the Employment Agreement and hereunder and all materials of any
kind (including opinions or other tax analyses) that are provided to such party
or such person relating to such tax treatment and tax structure, except to the
extent

 

A-3

--------------------------------------------------------------------------------

 

necessary to comply with any applicable federal or state securities laws.  This
authorization is not intended to permit disclosure of any other information
including (without limitation) (i) any portion of any materials to the extent
not related to the tax treatment or tax structure of this transaction, (ii) the
identities of participants or potential participants in the Employment
Agreement, (iii) any financial information (except to the extent such
information is related to the tax treatment or tax structure of this
transaction), or (iv) any other term or detail not relevant to the tax treatment
or the tax structure of this transaction.  Nothing herein shall be deemed to
limit or preclude any disclosure of this General Release or the information
herein by any party hereto to the extent necessary for such party to enforce his
or its rights or the other party’s obligations under the Employment Agreement
and/or this General Release.

 

9.                                      I agree not to disparage the Company,
its past and present investors, officers, directors or employees or any of its
affiliates and to comply with my non-disclosure obligations under and in
accordance with the terms and conditions of Section 5 of the Employment
Agreement, unless a prior written release from the Company is obtained or except
as otherwise permitted under Section 5 of the Employment Agreement.  I further
agree that as of the date hereof, in accordance with Section 5 of the Employment
Agreement and except as otherwise authorized by the Company, I have returned to
the Company any and all property, tangible or intangible, relating to its
business which I possessed or had control over at any time (including, but not
limited to, company-provided credit cards, building or office access cards,
keys, computer equipment, manuals, files, documents, records, software, customer
data base and other data).

 

10.                               The Company will direct and will take
reasonable measures to ensure that current officers and directors of the Company
and its affiliates will not, directly or indirectly through a third party,
disparage me.

 

11.                               Notwithstanding anything in this General
Release to the contrary, this General Release shall not relinquish, diminish, or
in any way affect any rights or claims arising out of any breach by the Company
or by any Released Party of the Employment Agreement or this General Release
after the effective date hereof or any vested rights I may have pursuant to any
retirement or pension plan.

 

12.                               Whenever possible, each provision of this
General Release shall be interpreted in, such manner as to be effective and
valid under applicable law, but if any provision of this General Release is held
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision or any other jurisdiction, but this General
Release shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

·                                          I HAVE READ IT CAREFULLY;

 

·                                          I UNDERSTAND ALL OF ITS TERMS AND
KNOW THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS

 

A-4

--------------------------------------------------------------------------------


 

UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED; TITLE VII OF
THE CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963; THE
AMERICANS WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED;

 

·                                          I VOLUNTARILY CONSENT TO EVERYTHING
IN IT;

 

·                                          I HAVE BEEN ADVISED TO CONSULT WITH
AN ATTORNEY BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND
CONSIDERATION, I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;

 

·                                          I HAVE HAD AT LEAST 21 DAYS FROM THE
DATE OF MY RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON
                                   ,            TO CONSIDER IT AND THE CHANGES
MADE SINCE THE                                    ,            VERSION OF THIS
RELEASE ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;

 

·                                          THE CHANGES TO THE AGREEMENT SINCE
                                     ,            EITHER ARE NOT MATERIAL OR
WERE MADE AT MY REQUEST;

 

·                                          I UNDERSTAND THAT I HAVE SEVEN DAYS
AFTER THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

·                                          I HAVE SIGNED THIS GENERAL RELEASE
KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE
ME WITH RESPECT TO IT; AND

 

·                                          I AGREE THAT THE PROVISIONS OF THIS
GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND
BY ME.

 

[Remainder of this page intentionally left blank.  Signature page(s) immediately
follow.]

 

A-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this General Release as of
the date(s) indicated below.

 

 

 

 

Knowingly and voluntarily accepted and agreed to by the Company, after review
for a reasonable and sufficient period of time and consultation with the
Company’s attorneys, and with the full understanding of the terms, conditions
and legal consequences hereof and with the intent to be bound hereby:

 

 

 

 

 

 

 

 

LADDER CAPITAL FINANCE LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

 

THOMAS M. HARNEY

 

 

 

 

 

Date:

 

 

 

 

A-6

--------------------------------------------------------------------------------


 

Schedule 5

 

[To be completed by the Company prior to execution of the General Release]

 

--------------------------------------------------------------------------------
